Citation Nr: 1527792	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin, Committee on Waivers and Compromises 


THE ISSUE

Whether a request for a waiver of recovery of overpayment in the amount of $4,305.00 was timely made.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises dated in September 2013 which denied the Veteran's claim for waiver of recovery of an overpayment in the amount of $4,305.00.

The Board notes that, in addition to the paper claims file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals that the majority of the documents pertaining to this matter are contained in that paperless system.  


FINDINGS OF FACT

1.  By an August 2009 letter, the Veteran was notified of a debt caused by overpayment of VA benefits due to receipt of Social Security Administration benefits; an enclosed form informed him that he had a period of 180 days from the date of the notice of indebtedness to request a waiver of recovery of the debt.  This letter was sent to his address of record and was not returned as undeliverable by the United States Postal Service.

2.  The Veteran's request for a waiver of recovery of the overpayment was received by VA in August 2013. 


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $4,305.00 was not timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested a waiver of recovery of overpayment of VA benefits in the amount of $4,305.00.  As explained below, the record shows that the Veteran's request for relief from the debt was untimely filed. 

Under applicable regulations, a request for waiver of indebtedness shall only be considered if made within 180 days following the date of notice of the indebtedness.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requestor's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a). 

The Veteran was awarded non-service connected pension benefits by a September 2002 rating decision.  In a July 2009 letter, the Veteran was informed that his non-service-connected pension payments would be reduced due to his receipt of Social Security Adminstration benefits, and that he had been overpaid.  The letter stated that he would be supplied with further information as to the amount he owed, and how it could be repaid.

 In August 2009, the Debt Management Center in St. Paul, Minnesota sent the Veteran a letter informing him that his benefits were to be reduced due to overpayment of $4,305.00.  Information regarding the options to request a waiver of recovery of the debt was provided to the Veteran contemporaneously. 

The record reflects that the Veteran was provided with a letter in March 2010, informing him that he was being paid a monthly rate of $43.00 for his nonservice connected pension after income adjustments.  He was further informed that he still owed VA money from the creation of an overpayment, and he was reminded that 
VA will take all or part of his VA monthly payment to apply towards this debt.  

In August 2013, the Veteran submitted a request for waiver of recovery of remaining debts of $2,329.00 from the original debt of $4,305.00.  The Committee on Waiver and Compromises determined that the application for waiver for the latter debt of $4,305.00 was untimely filed.  This request was denied in the September 2013 decision now on appeal. 

In this case, the evidence of record does not reflect that the Veteran requested a waiver of recovery of the debt within the 180-day period allowed by regulation. His request for a waiver of the debt of $4,305.00 was received in August 2013, well after the 180-day period following issuance of August 2009 notification letter. 

The Board acknowledges the Veteran's assertion that he did not receive the August 2009 letter from VA informing him of the debt or his right to file a waiver.  However, the record reflects that the August 2009 letter was sent to his address of record and was not returned as undeliverable by the United States Postal Service. There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309. Absent such clear evidence, timely delivery is assumed.  See Id.; see also Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).

A review of the record reveals that the August 2009 letter notifying the Veteran of the overpayment and that a request for a waiver must be received within 180 days were sent to the Veteran's last known address of record, which is the same address reflected on the March 2009 and February 2009 Improved Pension Eligibility Verification Reports competed and returned by the Veteran to VA.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).  Moreover, the August 2009 letter was not returned as undeliverable by the United States Postal Service and neither the Veteran nor his representative had advanced any other arguments to rebut the presumption of regularity.  Therefore, the Board concludes that he received notice of the overpayment and of his right to request a waiver in August 2009.  See 38 C.F.R. § 3.1(q) (notice means written notice sent to a claimant or payee at his or her latest address of record). 

As noted above, the regulations cited above require that a request to waive the overpayment of benefits must be made within 180 days of the date on the letter notifying the Veteran of the amount of the debt.  The Veteran's August 2013 statement was received well over 180 days after the August 2009 notice of his right to request such a waiver.  Thus, the Veteran's request for waiver of overpayment is not timely.  Therefore, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 1.963(b)(2). 


ORDER

The Veteran did not timely request a waiver of recovery of overpayment in the calculated amount of $4,305; the appeal is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


